DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,722,331. Although the claims at issue are not identical, they are not patentably distinct from each other because “incisal portion” is a well known “occlusal portion” of the dentition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “together form an inner surface corresponding to the tooth’s outer surface prior to restoration”, which would appear to mean that the surfaces are in contact with the tooth preparation and would leave no room for the creation of a restoration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vuillemot.
Vuillemot shows a custom tool for forming a dental restoration in a mouth of a patient (Fig. 8), the custom tool comprising a mold body providing for a customized fit with at least a particular tooth of the patient (Fig. 8), the mold body including a facial portion forming a facial surface corresponding with a facial surface of the particular tooth (left side of Fig. 8), a lingual portion forming a lingual surface corresponding with a lingual surface of the particular tooth (right side of Fig. 8), and an incisal portion forming an incisal surface corresponding with an incisal surface of the particular tooth (bottom side of Fig. 8), wherein the mold body is configured to combine with the particular tooth to form a mold cavity encompassing missing tooth structure of the particular tooth (best seen in Fig. 8).  With respect to claim 2, the custom tool comprising a mold body providing for a customized fit with at least a particular tooth of the patient (Fig. 8), the mold body including a facial portion forming a facial surface corresponding with a facial surface of the particular tooth (left side of Fig. 8), a lingual portion forming a lingual surface corresponding with a lingual surface of the particular tooth (right side of Fig. 8), a custom-located element (414 or 412), the location of the element being selected on the basis of optical scan data, the element selected from a group consisting of: a parting line; an injection port; a vent; a gate; and a boundary line (414 or 412), wherein the mold body is configured to combine with the particular tooth to form a mold cavity encompassing missing tooth structure of the particular tooth (best seen in Fig. 8).  With respect to claim 3, wherein the custom-located element facilitates assembly of the portions within the mouth of the patient and/or to ensures access to the mold cavity with an injection port or a vent (vents).  With respect to claim 4, wherein the custom tool forms a gingival surface corresponding with gingiva surrounding the particular tooth (upper portion in Fig. 8), and wherein the custom tool retracts the gingiva from the particular tooth for a restoration of the particular tooth (fits to tooth and therefore would aid in retraction of gingiva therefrom).  With respect to claim 5, wherein the facial portion and lingual portion isolate the particular tooth from blood or saliva (are in close contact therewith as seen in Fig. 8 and would therefore isolate).  With respect to claim 6, further including a feature for indicating or defining a fill level of a dental restorative material for the particular tooth (this could refer to the shape of the form or the vents that when material escapes therefrom the void is filled).  With respect to claim 7, wherein the facial surface, incisal surface, and the lingual surface together form an inner surface corresponding to the tooth's outer surface prior to restoration (see 112 above; Fig. 8 matches the structure of the present application’s figures and therefore would be expected to represent the same desired surface shape).  With respect to claim 8, further comprising a dental restorative material located within the mold cavity (restorative polymer placed within void 440).  With respect to claim 10, wherein the custom tool further comprises a gingival surface corresponding with gingiva surrounding the tooth (top of Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772